UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5635 Name of Registrant: Putnam Diversified Income Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Diversified Income Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 09/30/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Diversified Income Trust ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375CU3 01/29/2009 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 WAIVER 1 Mgmt N/A TNA N/A 2 WAIVER 2 Mgmt N/A TNA N/A 3 WAIVER 3 Mgmt N/A TNA N/A ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375EH0 08/15/2008 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 I DIRECT THE TRUSTEE TO Mgmt N/A TNA N/A FULLY AND FOREVER WAIVE, ANY SERVICER EVENT DEFAULT AS DESCRIBED IN THE ACCOMPANYING NOTICE DATED JULY 18, 2008. 2 I DIRECT THE TRUSTEE TO Mgmt N/A TNA N/A TERMINATE THE SERVICER AS DESCRIBED IN THE ACCOMPANYING NOTICE DATED JULY 18, 2008. ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375CU3 12/10/2008 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 SERVICER EVENT DEFAULT AS Mgmt N/A For N/A DESCRIBED IN THE ACCOMPANYING NOTICE DATED NOVEMBER 4, 2008, ASSUMING THAT A SERVICER EVENT OF DEFAULT HAS OCCURRED AND/OR THE POTENTIAL SERVICER EVENT OF DEFAULT OCCURS. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Diversified Income Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
